DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (U.S. 2018/0264924A1) in view of Shigeta et al. (U.S. 2005/0029035A1).
Regarding Claim 1, Imamura teaches: 
A control system (Fig. 1, 18) for a hybrid vehicle (Title), comprising: 
a prime mover including an engine (11) and a motor (12); 
a first differential mechanism(Fig. 18, 14) that performs a differential action among a first rotary element (S1) that is connected to the engine, a second rotary element (R1) that is connected to the motor, and a third rotary element(C1); 
a second differential mechanism (15) that performs a differential action among a fourth rotary element (R2) that is connected to a pair of drive wheels (53), a fifth rotary element (S2) that is connected to the third rotary element (C1), and a sixth rotary element (C2); 
a first engagement device (CL1) that selectively connects the first rotary element (S1) to the sixth rotary element (C2); and a second engagement device (CL2) that selectively connects any two of the fourth rotary element (R2), the fifth (S2) rotary element, and the sixth rotary element (C2), 
wherein an operating mode is selected from a plurality of modes including a low mode (¶0135, Fig. 21, “Third Mode”) established by engaging the first engagement device, 
and a high mode (¶0136; Fig. 22; “Fourth Mode”; established by engaging the second engagement device in which a torque delivered to the drive wheels is smaller compared to the low mode (¶0090; “In other words, the third mode is a low mode of the EV mode in which a multiplication factor of the torque delivered from the first motor 12 to the output member 16 is greater than that in the below-mentioned fourth mode.”, 
and the control system comprises a controller that shifts the operating mode, the controller is configured to 40shift the operating mode from the low mode (Third Mode) to the high mode (Fourth Mode) at a higher speed in a case that the hybrid vehicle coasts without depressing an accelerator pedal compared to a case that the hybrid vehicle is propelled by depressing the accelerator pedal (Fig. 11, ¶0113 and ¶0090; “The third mode is a dual-motor mode in the EV mode, and established by disengaging the first clutch CL1 while engaging the second clutch CL2 and the brake BK. The dual-motor mode is selected in a case that the vehicle speed is high and the required drive force is large in the EV mode, and the vehicle is propelled by the drive torques of the first motor 12 and the second motor 13.”.   In other words, Fig. 11 shows that the controller is configured to shift from the low mode (third mode) to the high mode (fourth mode) at a speed higher than L1, while driving force is zero (i.e. without depressing an accelerator pedal) than a case where speed is less than L1).
Imamura does not explicitly teach: and delay a timing to shift the operating mode from the low mode to the high mode for a predetermined period of time when accelerating the coasting hybrid vehicle by depressing the accelerator pedal
Shigeta teaches: and delay a timing to shift the operating mode from the low (high torque second mode; ¶0035-0036) mode to the high mode (low torque first mode); ¶0035-0036 for a predetermined period of time (¶0083-0084, delay time Lt) when accelerating the coasting hybrid vehicle by depressing the accelerator pedal (¶0083-0084) in order that “the CPU 22 is prevented from excessively frequently changing the mode of power distribution.” and “Accordingly, changes in the vehicle behavior due to frequent changes in the power distribution mode (hunting due to switching of the drive mode) are suppressed” (¶0084)
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the hybrid control system of Imamura to incorporate the teachings of Shigeta to include and delay a timing to shift the operating mode from the low mode to the high mode for a predetermined period of time when accelerating the coasting hybrid vehicle by depressing the accelerator pedal in order that “the CPU 22 is prevented from excessively frequently changing the mode of power distribution.” and “Accordingly, changes in the vehicle behavior due to frequent changes in the power distribution mode (hunting due to switching of the drive mode) are suppressed” (¶0084).

Regarding Claim 2, Imamura further teaches: the controller is further configured to shift the operating mode between the low mode and the high mode with reference to a shifting map, determine whether an operating point in the shifting map is shifted from a low mode region where the low mode is selected to a high mode region where the high mode is selected (See Fig. 11, mode map).
Imamura does not explicitly teach: and delay the timing to shift the operating mode from the low mode to the high mode for the predetermined period of time, if the operating point in the shifting map is shifted from the low mode region to the high mode region by depressing the accelerator pedal to accelerate the coasting hybrid vehicle
Shigeta teaches: and delay the timing to shift the operating mode from the low mode to the high mode for the predetermined period of time (¶0083-0084, delay time Lt), if the operating point in the shifting map (See Fig. 3-4 Maps) is shifted from the low mode region to the high mode region by depressing the accelerator pedal to accelerate the coasting hybrid vehicle (¶0083-0084) in order that “the CPU 22 is prevented from excessively frequently changing the mode of power distribution.” and “Accordingly, changes in the vehicle behavior due to frequent changes in the power distribution mode (hunting due to switching of the drive mode) are suppressed” (¶0084)
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the hybrid control system of Imamura to incorporate the teachings of Shigeta to include and delay the timing to shift the operating mode from the low mode to the high mode for the predetermined period of time, if the operating point in the shifting map is shifted from the low mode region to the high mode region by depressing the accelerator pedal to accelerate the coasting hybrid vehicle in order that “the CPU 22 is prevented from excessively frequently changing the mode of power distribution.” and “Accordingly, changes in the vehicle behavior due to frequent changes in the power distribution mode (hunting due to switching of the drive mode) are suppressed” (¶0084)

Regarding Claim 3, Imamura further teaches: wherein the operating point is governed by a speed of the hybrid vehicle and a position of the accelerator pedal, and the controller is further configured to determine a satisfaction of 41a condition to shift the operating mode from the low mode to the high mode based on the position of the accelerator pedal (Fig. 11; speed of the vehicle and driving force (i.e. accelerator pedal position are the indices for the map.  Determination to shift is based on L1, governed by speed of vehicle and requested driving force)

Regarding Claim 4, Shigeta further teaches: wherein the controller is further configured to determine whether the predetermined period of time has elapsed from a point at which the operating point in the map is shifted from the low mode region to the high mode region by depressing the accelerator pedal to accelerate the coasting hybrid vehicle, and maintain the operating mode to the low mode if the predetermined period of time has not yet elapsed from the point at which the operating point in the map is shifted from the low mode region to the high mode region (¶0084 and ¶0084; “When the delay time Lt is set, the CPU 22 switches the drive mode after the delay timer tm measures the delay time Lt. That is, the CPU 22 controls the power transmitting device 7 to perform the power distribution according to the second drive mode while the delay timer tm is measuring time from when the value of the delay timer is zero to when the value is the delay time Lt. In other words, while the delay timer tm is measuring time, the second drive mode is prioritized over the first drive mode.” And “When the delay timer tm is not measuring time, the CPU 22 selects one of the first drive mode and the second drive mode according to the current driving state.”) in order that “the CPU 22 is prevented from excessively frequently changing the mode of power distribution.” and “Accordingly, changes in the vehicle behavior due to frequent changes in the power distribution mode (hunting due to switching of the drive mode) are suppressed” (¶0084)
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the hybrid control system of Imamura to incorporate the teachings of Shigeta to include wherein the controller is further configured to determine whether the predetermined period of time has elapsed from a point at which the operating point in the map is shifted from the low mode region to the high mode region by depressing the accelerator pedal to accelerate the coasting hybrid vehicle, and maintain the operating mode to the low mode if the predetermined period of time has not yet elapsed from the point at which the operating point in the map is shifted from the low mode region to the high mode region in order that “the CPU 22 is prevented from excessively frequently changing the mode of power distribution.” and “Accordingly, changes in the vehicle behavior due to frequent changes in the power distribution mode (hunting due to switching of the drive mode) are suppressed” (¶0084)

Regarding Claim 5, Shigeta further teaches: wherein the controller is further configured to shift the operating mode from the low mode to the high mode if the predetermined period of time has elapsed from the point at which the operating point in the map is shifted from the low mode region to the high mode region (¶0084 and ¶0084; “When the delay time Lt is set, the CPU 22 switches the drive mode after the delay timer tm measures the delay time Lt. That is, the CPU 22 controls the power transmitting device 7 to perform the power distribution according to the second drive mode while the delay timer tm is measuring time from when the value of the delay timer is zero to when the value is the delay time Lt. In other words, while the delay timer tm is measuring time, the second drive mode is prioritized over the first drive mode.” And “When the delay timer tm is not measuring time, the CPU 22 selects one of the first drive mode and the second drive mode according to the current driving state.”) in order that “the CPU 22 is prevented from excessively frequently changing the mode of power distribution.” and “Accordingly, changes in the vehicle behavior due to frequent changes in the power distribution mode (hunting due to switching of the drive mode) are suppressed” (¶0084)
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the hybrid control system of Imamura to incorporate the teachings of Shigeta to include wherein the controller is further configured to determine whether the predetermined period of time has elapsed from a point at which the operating point in the map is shifted from the low mode region to the high mode region by depressing the accelerator pedal to accelerate the coasting hybrid vehicle, and maintain the operating mode to the low mode if the predetermined period of time has not yet elapsed from the point at which the operating point in the map is shifted from the low mode region to the high mode region in order that “the CPU 22 is prevented from excessively frequently changing the mode of power distribution.” and “Accordingly, changes in the vehicle behavior due to frequent changes in the power distribution mode (hunting due to switching of the drive mode) are suppressed” (¶0084)

Regarding Claim 6, Imamura further teaches: wherein the operating mode further includes a hybrid vehicle mode in which the hybrid vehicle is powered at least by the engine (¶0092 and/or ¶0137, fifth mode is ; “HV MODE”), and an electric vehicle mode (¶0135-0136, third and fourth modes) in which the hybrid vehicle is powered by the motor, 
Imamura does not explicitly teach: and 42the controller is further configured to delay the timing to shift the operating mode from the low mode to the high mode for the predetermined period of time if the operating point in the shifting map is shifted from the low mode region to the high mode region by depressing the accelerator pedal to accelerate the hybrid vehicle coasting in either the hybrid mode or the electric vehicle mode
Shigeta further teaches: and 42the controller is further configured to delay the timing (Lt) to shift the operating mode from the low mode to the high mode for the predetermined period of time if the operating point in the shifting map is shifted from the low mode region to the high mode region by depressing the accelerator pedal to accelerate the hybrid vehicle coasting in either the hybrid mode or the electric vehicle mode (¶0084 and ¶0084; “When the delay time Lt is set, the CPU 22 switches the drive mode after the delay timer tm measures the delay time Lt. That is, the CPU 22 controls the power transmitting device 7 to perform the power distribution according to the second drive mode while the delay timer tm is measuring time from when the value of the delay timer is zero to when the value is the delay time Lt. In other words, while the delay timer tm is measuring time, the second drive mode is prioritized over the first drive mode.” And “When the delay timer tm is not measuring time, the CPU 22 selects one of the first drive mode and the second drive mode according to the current driving state.”) in order that “the CPU 22 is prevented from excessively frequently changing the mode of power distribution.” and “Accordingly, changes in the vehicle behavior due to frequent changes in the power distribution mode (hunting due to switching of the drive mode) are suppressed” (¶0084)
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the hybrid control system of Imamura to incorporate the teachings of Shigeta to include and 42the controller is further configured to delay the timing to shift the operating mode from the low mode to the high mode for the predetermined period of time if the operating point in the shifting map is shifted from the low mode region to the high mode region by depressing the accelerator pedal to accelerate the hybrid vehicle coasting in either the hybrid mode or the electric vehicle mode in order that “the CPU 22 is prevented from excessively frequently changing the mode of power distribution.” and “Accordingly, changes in the vehicle behavior due to frequent changes in the power distribution mode (hunting due to switching of the drive mode) are suppressed” (¶0084)

Regarding Claim 7, Imamura teaches: wherein the controller is further configured to shift the operating mode from the high mode to the low mode when accelerating the coasting hybrid vehicle by depressing the accelerator pedal (Fig. 11)
Imamura does not explicitly teach that shifting from a low torque mode to a high torque mode should happen “without delay”.  
Shigeta teaches shifting from a low torque mode to a high torque mode should happen “without delay” (¶0085; “In a state where the first drive mode is currently selected, if it is judged that the second drive mode needs to be selected, the CPU 22 does not set the delay time Lt. Therefore, when it is judged that the second drive mode needs to be selected in the first drive mode, the CPU 22 immediately switches the drive mode from the first drive mode to the second drive mode.”) in order that “the power distribution is properly controlled in accordance with the driving state, and the driving stability of the vehicle is ensured”.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the hybrid control system of Imamura to incorporate the teachings of Shigeta to include shifting from a low torque mode to a high torque mode should happen “without delay” in order that “the power distribution is properly controlled in accordance with the driving state, and the driving stability of the vehicle is ensured.”.

Regarding Claim 8, Imamura teaches: wherein the controller is further configured to shift the operating mode from the high mode to the low mode if the operating point in the shifting map is shifted from the high mode region to the low mode region by depressing the accelerator pedal to accelerate the coasting hybrid vehicle (Fig. 11)
Imamura does not explicitly teach that shifting from a low torque mode to a high torque mode should happen “without delay”.  
Shigeta teaches shifting from a low torque mode to a high torque mode should happen “without delay” (¶0085; “In a state where the first drive mode is currently selected, if it is judged that the second drive mode needs to be selected, the CPU 22 does not set the delay time Lt. Therefore, when it is judged that the second drive mode needs to be selected in the first drive mode, the CPU 22 immediately switches the drive mode from the first drive mode to the second drive mode.”) in order that “the power distribution is properly controlled in accordance with the driving state, and the driving stability of the vehicle is ensured”.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the hybrid control system of Imamura to incorporate the teachings of Shigeta to include shifting from a low torque mode to a high torque mode should happen “without delay” in order that “the power distribution is properly controlled in accordance with the driving state, and the driving stability of the vehicle is ensured.”.

Regarding Claim 9, Imamura further teaches: wherein the shifting map includes a first shifting map (Fig. 11) in which the operating mode is shifted from the low mode to the high mode at the higher speed in a case that the hybrid vehicle coasts without depressing an accelerator pedal, compared to a case that the hybrid vehicle is propelled by depressing the 43accelerator pedal (Fig. 11, ¶0113).
Imamura does not explicitly teach: and a second shifting map in which the operating mode is shifted from the low mode to the high mode at a lower speed compared to the first shifting map, in a case that the hybrid vehicle coasts without depressing an accelerator pedal, and the controller is further configured to delay the timing to shift the operating mode from the low mode to the high mode for the predetermined period of time with reference to the first shifting map in a case that the accelerator pedal is depressed at a rate equal to or faster than a threshold speed, or that a sporty mode is selected to accelerate the hybrid vehicle sharply, and delay the timing to shift the operating mode from the low mode to the high mode for the predetermined period of time with reference to the second shifting map in a case that that the accelerator pedal is depressed at a rate slower than the threshold speed, or that an economy mode is selected to improve energy efficiency
Shigeta teaches: and a second shifting map (Fig. 4 “map of the first drive mode”; ¶0081) in which the operating mode is shifted from the low mode to the high mode at a lower speed compared to the first shifting map (Fig. 4, “map of the second drive mode; ¶0077), in a case that the hybrid vehicle coasts without depressing an accelerator pedal, and the controller is further configured to delay the timing to shift the operating mode from the low mode to the high mode for the predetermined period of time (Lt; ¶0084) with reference to the first shifting map in a case that the accelerator pedal is depressed at a rate equal to or faster than a threshold speed, or that a sporty mode is selected to accelerate the hybrid vehicle sharply ¶0079-0080; if current throttle increasing speed Vh is greater than a threshold value then sporty driving mode is selected and controller switches drive mode to high torque mode), and delay the timing to shift the operating mode from the low mode to the high mode for the predetermined period of time (Lt, ¶0084) with reference to the second shifting map in a case that that the accelerator pedal is depressed at a rate slower than the threshold speed, or that an economy mode is selected to improve energy efficiency (¶0081; not sporty mode, i.e. fuel economy mode) in order that “the power distribution is properly controlled in accordance with the driving state, and the driving stability of the vehicle is ensured”.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the hybrid control system of Imamura to incorporate the teachings of Shigeta to include and a second shifting map in which the operating mode is shifted from the low mode to the high mode at a lower speed compared to the first shifting map, in a case that the hybrid vehicle coasts without depressing an accelerator pedal, and the controller is further configured to delay the timing to shift the operating mode from the low mode to the high mode for the predetermined period of time with reference to the first shifting map in a case that the accelerator pedal is depressed at a rate equal to or faster than a threshold speed, or that a sporty mode is selected to accelerate the hybrid vehicle sharply, and delay the timing to shift the operating mode from the low mode to the high mode for the predetermined period of time with reference to the second shifting map in a case that that the accelerator pedal is depressed at a rate slower than the threshold speed, or that an economy mode is selected to improve energy efficiency in order that “the power distribution is properly controlled in accordance with the driving state, and the driving stability of the vehicle is ensured.”.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iwata (U.S. 6199005) discloses “The speed change response characteristics of the transmission are made to vary according to the engine rotation speed when fuel cut is performed. A speed change ratio command value is calculated from a target speed change ratio based on a first-order delay due to a predetermined time-constant. The response of the transmission is thus delayed for low engine rotation speed than for high rotation speed, and undesirable fluctuation of the speed change ratio when the drive wheels slip is prevented.” (Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747